UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6339



WILL ADAMS, a/k/a Skip Adams-Taylor,

                                           Petitioner - Appellant,

          versus


GEORGE HINKLE, Warden, Augusta Correctional
Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-108-AM)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Will Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Will Adams seeks to appeal the district court’s order denying

relief without prejudice on his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 2002), for failure to exhaust state court

remedies.     We have reviewed the record and the district court’s

opinion and find no reversible error.            Accordingly, we deny a

certificate    of   appealability    and    dismiss   the   appeal    on   the

reasoning of the district court. Adams v. Hinkle, No. CA-02-108-AM

(E.D. Va. Feb. 6, 2002).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and    argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                     2